Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pryor et al (8,882,685).
Pryor et al discloses a handheld device (Figure 1) having a case (100) including a head (102) and a handheld part (120).  The device includes at least one light unit (104), a control module (column 3, lines 13-24) and a contact module (108).  Pryor et al also teaches that the device can include a vibration unit (column 4, lines 19-22).
With regard to claim 2, Pryor et al teaches a processor and circuitry to adjust the light and vibration units (column 3, lines 13-24).
With regard to claim 3, Pryor et al teaches using at least one control button (122) and a monitor (124) located on the handheld part to adjust the parameters of the light and vibration (column 3, lines 13-20).
With regard to claims 6-7, Pryor et al teaches the device having a power supply (batteries) and teaches that it can be rechargeable (column 3, lines 20-24).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pryor et al in view of Goldstein (2018/0008512).
Pryor et al discloses the claimed device except for specifically teaching the use of a timing unit.  Goldstein discloses a similar device for applying vibrations and teaches that it is well known to include a timing unit (last 7 lines of paragraph [0062]) to generate a preset signal or alarm at preset time limits. Therefore it would have been obvious to one skilled in the art to include a timing unit, as taught by Goldstein, such that the device is safely operated and does not exceed a certain time period which could be damaging to the user if the device is used too long. 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pryor et al in view of Pryor et al (2008/0262394).
Pryor et al ‘685 discloses the claimed device except for specifically disclosing a first case having a through hole and a second case where the contact unit configured as a partial spherical shell located between the first case and the second case and part of the contact unit passing through the first case.
Pryor et al ‘685 does teach the contact unit configured as a partial spherical shell (108) the protrudes out of the first case (Figure 1a), but does not specifically show the head (102) having a first case having a through hole and a second case.
Pryor et al ‘394 discloses a similar device (Figures 1a and  2) and shows the case having a first case (105) with a through hole and a second case (104) with the contact unit (102) between the first and second case with part of the contact unit passing through the hole in the first case.  Therefore a modification of Pryor et al ‘685 to include the case of Pryor ‘394 would have been obvious to one skilled in the art since the device would inherently have to hold the ball or contact unit within the device without it falling out and as shown by Pryor et al ‘394 this is a well known way to hold the ball within the case and still allow it to roll or rotate. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Black, Na et al, Smotrich et al, Ahn, Imboden el al and Vandenbelt et al are cited to further show the state of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LACYK whose telephone number is (571)272-4728. The examiner can normally be reached generally 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





J.P. Lacyk
/JOHN P LACYK/Primary Examiner, Art Unit 3791